WHITING PETROLEUM CORPORATION
2003 EQUITY INCENTIVE PLAN
(AS AMENDED THROUGH OCTOBER 23, 2007)

1. Purpose


        The purpose of the Whiting Petroleum Corporation 2003 Equity Incentive
Plan (the “Plan”) is to promote the best interests of Whiting Petroleum
Corporation (together with any successor thereto, the “Company”) and its
stockholders by providing key employees and non-employee directors of the
Company and its Affiliates (as defined below) with an opportunity to acquire a
proprietary interest in the Company, receive monetary payments based on the
value of the Company’s shares, or receive other incentive compensation. It is
intended that the Plan will promote continuity of management and increased
incentive and personal interest in the welfare of the Company by those key
employees who are primarily responsible for shaping and carrying out the
long-range plans of the Company and securing the Company’s continued growth and
financial success. In addition, by encouraging stock ownership by directors who
are not employees of the Company or its Affiliates, the Company seeks to attract
and retain on its Board of Directors persons of exceptional competence and to
provide a further incentive to serve as a director of the Company.

2. Definitions


        As used in the Plan, the following terms shall have the respective
meanings set forth below:

        (a)     “Affiliate” shall mean any entity that, directly or through one
or more intermediaries, is controlled by, controls, or is under common control
with, the Company.

        (b)     “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Share, Performance Unit,
Annual Incentive Award or Long-Term Incentive Award granted under the Plan.

        (c)     “Award Agreement” shall mean any written agreement, contract, or
other instrument or document evidencing any Award granted under the Plan.

        (d)     “Board” shall mean the Board of Directors of the Company.

        (e)     “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time. Any reference to a specific provision of the Code shall also
be deemed a reference to any successor provision thereto.

        (f)     “Commission” shall mean the United States Securities and
Exchange Commission or any successor agency.

        (g)     “Committee” shall mean a committee of the Board of Directors of
the Company or a subcommittee thereof designated by such Board to administer the
Plan and comprised solely of not less than two directors, each of whom will be a
“non-employee director” within the meaning of Rule 16b-3 and, to the extent
deemed appropriate by the Committee, each of whom will be an “outside director”
within the meaning of Section 162(m)(4)(C) of the Code; provided that the mere
fact that the Committee shall fail to qualify under the foregoing requirements
shall not invalidate any Award made by the Committee that is otherwise validly
made under the Plan, unless the Committee is aware at the time of the Award’s
grant of the Committee’s failure to so qualify.

--------------------------------------------------------------------------------

        (h)     “Dividend Equivalent” shall mean a right, granted to a
Participating Key Employee or a Non-Employee Director under the Plan, to receive
cash equal to the cash dividends paid with respect to a specified number of
Shares. Dividend Equivalents shall not be deemed to be Awards under the Plan.

        (i)     “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended from time to time.

        (j)     “Excluded Items” shall mean any items which the Committee
determines shall be excluded in fixing Performance Goals, including, without
limitation, any gains or losses from discontinued operations, any extraordinary
gains or losses and the effects of accounting changes.

        (k)     “Fair Market Value” shall mean, with respect to a Share on a
particular date: (i) the last sales price on such date on the New York Stock
Exchange, as reported in The Wall Street Journal, or if no sales of Shares occur
on the date in question, on the last preceding date on which there was a sale on
such market; (ii) if the Shares are not listed on the New York Stock Exchange,
but are traded on another national securities exchange or in an over-the-counter
market, the last sales price (or, if there is no last sales price reported, the
average of the closing bid and asked prices) for the Shares on the particular
date, or on the last preceding date on which there was a sale of Shares on that
exchange or market; or (iii) if the Shares are neither listed on a national
securities exchange nor traded in an over-the-counter market, the price
determined by the Committee. With respect to any property other than Shares,
Fair Market Value shall mean the fair market value of such property determined
by such methods or procedures as shall be established from time to time by the
Committee.

        (l)     “Incentive Award” shall mean the right to receive a cash payment
to the extent Performance Goals are achieved, and shall include “Annual
Incentive Awards” as described in Section 6(f) of the Plan and “Long-Term
Incentive Awards” as described in Section 6(g) of the Plan.

        (m)     “Incentive Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is intended to meet the requirements of
Section 422 of the Code.

        (n)     “Key Employee” shall mean any officer or other key employee of
the Company or of any Affiliate who is responsible for or contributes to the
management, growth or profitability of the business of the Company or any
Affiliate as determined by the Committee.

        (o)     “Non-Employee Director” shall mean a director of the Company or
any Affiliate who is not an employee of the Company or any Affiliate.

        (p)     “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

--------------------------------------------------------------------------------

        (q)     “Option” shall mean an Incentive Stock Option or a Non-Qualified
Stock Option.

        (r)     “Participating Key Employee” shall mean a Key Employee
designated to be granted an Award under the Plan.

        (s)     “Performance Goals” shall mean each of, or a combination of one
or more of, the following (in all cases after excluding the impact of applicable
Excluded Items):

          (i)     Return on equity;


          (ii)     Return on investment;


          (iii)     Return on net assets;


          (iv)     Return on revenues;


          (v)     Operating income;


          (vi)     Performance value added (as defined by the Committee at the
time of selection);


          (vii)     Pre-tax profits;


          (viii)     Net income;


          (ix)     Net earnings per Share;


          (x)     Working capital as a percent of net revenues;


          (xi)     Net cash provided by operating activities;


          (xii)     Market price per Share;


          (xiii)     Total stockholder return;


          (xiv)     Cash flow or cash flow per share;


          (xv)     Reserve value or reserve value per share;


          (xvi)     Net asset value or net asset value per share;


          (xvii)     Production volumes;


          (xviii)     Reserve addition; and


          (xix)     Finding and development costs.


--------------------------------------------------------------------------------

measured in each case for the Performance Period (aa) for the Company on a
consolidated basis, (bb) for any one or more Affiliates or divisions of the
Company, where appropriate, and/or (cc) for any other business unit or units of
the Company or any Affiliate, where appropriate, as defined by the Committee at
the time of selection; provided that it shall only be appropriate to measure net
earnings per Share and market price per Share on a consolidated basis.

        (t)     “Performance Period” shall mean, in relation to Performance
Shares or Performance Units, any period for which a Performance Goal or Goals
have been established; provided, however, that such period shall not be less
than one year.

        (u)     “Performance Share” shall mean any right granted under
Section 6(e) of the Plan that will be paid out in cash, as a Share (which, in
specified circumstances, may be a Share of Restricted Stock) or as a Restricted
Stock Unit, which right is contingent on the achievement of one or more
Performance Goals during a specified Performance Period.

        (v)     “Performance Unit” shall mean any right granted under
Section 6(e) of the Plan to receive a designated dollar value amount in cash,
Shares (which, in specified circumstances, may be a designated dollar value
amount of Shares of Restricted Stock) or Restricted Stock Units, which right is
contingent on the achievement of one or more Performance Goals during a
specified Performance Period.

        (w)     “Person” shall mean any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, or
government or political subdivision thereof.

        (x)     “Released Securities” shall mean Shares of Restricted Stock with
respect to which all applicable restrictions have expired, lapsed, or been
waived.

        (y)     “Restricted Securities” shall mean Awards of Restricted Stock or
other Awards under which issued and outstanding Shares are held subject to
certain restrictions.

        (z)     “Restricted Stock” shall mean any Share granted under
Section 6(c) of the Plan or, in specified circumstances, a Share paid in
connection with another Award, with such Share subject to risk of forfeiture and
restrictions on transfer or other restrictions that will lapse upon the
achievement of one or more goals relating to completion of service by the Key
Employee or Non-Employee Director or the achievement of performance or other
objectives, as determined by the Committee.

        (aa)     “Restricted Stock Unit” shall mean any right to receive Shares
in the future granted under Section 6(d) of the Plan or paid in connection with
another Award, with such right subject to risk of forfeiture and restrictions on
transfer or other restrictions that will lapse upon the achievement of one or
more goals relating to completion of service by the Key Employee or Non-Employee
Director or the achievement of performance or other objectives, as determined by
the Committee.

        (bb)     “Rule 16b-3” shall mean Rule 16b-3 as promulgated by the
Commission under the Exchange Act, or any successor rule or regulation thereto.

--------------------------------------------------------------------------------

        (cc)     “Shares” shall mean shares of common stock of the Company,
$.001 par value, and such other securities or property as may become subject to
Awards pursuant to an adjustment made under Section 4(b) of the Plan.

        (dd)     “Stock Appreciation Right” shall mean any right granted under
Section 6(b) of the Plan.

3. Administration


        The Plan shall be administered by the Committee; provided, however, that
if at any time the Committee shall not be in existence, the functions of the
Committee as specified in the Plan shall be exercised by a committee consisting
of those members of the Board of Directors of the Company who qualify as
“non-employee directors” under Rule 16b-3 and as “outside directors” under
Section 162(m)(4)(C) of the Code. To the extent permitted by applicable law, the
Committee may delegate to one or more executive officers of the Company any or
all of the authority and responsibility of the Committee with respect to the
Plan, other than with respect to Persons who are subject to Section 16 of the
Exchange Act. To the extent the Committee has so delegated to one or more
executive officers the authority and responsibility of the Committee, all
references to the Committee herein shall include such officer or officers.

        Subject to the terms of the Plan and without limitation by reason of
enumeration, the Committee shall have full discretionary power and authority to:
(i) designate Participating Key Employees and select Non-Employee Directors to
be participants under the Plan; (ii) determine the type or types of Awards to be
granted to each Participating Key Employee and Non-Employee Director under the
Plan; (iii) determine the number of Shares to be covered by (or with respect to
which payments, rights, or other matters are to be calculated in connection
with), or the amount of cash to be earned pursuant to, Awards granted to
Participating Key Employees or Non-Employee Directors; (iv) determine the terms
and conditions of any Award granted to a Participating Key Employee or
Non-Employee Director; (v) determine whether, to what extent, and under what
circumstances Awards granted to Participating Key Employees or Non-Employee
Directors may be settled or exercised in cash, Shares, other securities, other
Awards, or other property, and the method or methods by which Awards may be
settled, exercised, cancelled, forfeited, or suspended; (vi) determine whether,
to what extent, and under what circumstances cash, Shares, other Awards, and
other amounts payable with respect to an Award granted to Participating Key
Employees of Non-Employee Directors under the Plan shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan (including, without limitation, any Award
Agreement); (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time, and shall be final, conclusive, and binding
upon all Persons, including the Company, any Affiliate, any Participating Key
Employee, any Non-Employee Director, any holder or beneficiary of any Award, any
stockholder, and any employee of the Company or of any Affiliate.

--------------------------------------------------------------------------------

4. Shares Available for Award


        (a)    Shares Available. Subject to adjustment as provided in
Section 4(b):

          (i)    Number of Shares Available. The number of Shares with respect
to which Awards may be granted under the Plan shall be 2,000,000 Shares, all of
which may be issued pursuant to the exercise of Incentive Stock Options. If,
after the effective date of the Plan, any Shares covered by an Award granted
under the Plan, or to which any Award relates, are forfeited or if an Award
otherwise terminates, expires or is cancelled prior to the delivery of all of
the Shares or of other consideration issuable or payable pursuant to such Award,
then the number of Shares counted against the number of Shares available under
the Plan in connection with the grant of such Award, to the extent of any such
forfeiture, termination, expiration or cancellation, shall again be available
for granting of additional Awards under the Plan.


          (ii)    Limitations on Awards to Individual Participants. No
Participating Key Employee shall be granted, during any calendar year, Options
for more than 300,000 Shares, Stock Appreciation Rights with respect to more
than 300,000 Shares, more than 150,000 Shares of Restricted Stock, more than
150,000 Restricted Stock Units, more than 150,000 Performance Shares, more than
150,000 Performance Units the value of which is based on the Fair Market Value
of a Share, Performance Units the value of which is not based on the Fair Market
Value of a Share that would pay more than $1,000,000, an Annual Incentive Award
that would pay more than $1,000,000, or a Long-Term Incentive Award that would
pay more than $2,000,000 under the Plan. In all cases, determinations under this
Section 4(a)(ii) shall be made in a manner that is consistent with the exemption
for performance-based compensation provided by Section 162(m) of the Code and
any regulations promulgated thereunder.


          (iii)    Accounting for Awards. The number of Shares covered by an
Award under the Plan, or to which such Award relates, shall be counted on the
date of grant of such Award against the number of Shares available for granting
Awards under the Plan.


          (iv)    Sources of Shares Deliverable Under Awards. Any Shares
delivered pursuant to an Award may consist, in whole or in part, of authorized
and unissued Shares or of treasury Shares.


        (b)    Adjustments. If: (i) the Company shall at any time be involved in
a merger or other transaction in which the Shares are changed or exchanged; (ii)
the Company shall subdivide or combine the Shares or the Company shall declare a
dividend payable in Shares, other securities or other property; (iii) the
Company shall effect a cash dividend the amount of which, on a per Share basis,
exceeds ten percent (10%) of the Fair Market Value of a Share at the time the
dividend is declared, or the Company shall effect any other dividend or other
distribution on the Shares in the form of cash, or a repurchase of Shares, that
the Board determines by resolution is special or extraordinary in nature or that
is in connection with a transaction that the Company characterizes publicly as a
recapitalization or reorganization involving the Shares; or (iv) any other event
shall occur, which, in the case of this clause (iv), in the judgment of the
Committee necessitates an adjustment to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan,
then the Committee shall, in such manner as it may deem equitable to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan, adjust as applicable: (A) the number and type of
Shares subject to this Plan (including the number and type of Shares described
in Section 4(a)(i) and (ii), and which may after the event be made the subject
of Awards; (B) the number and type of Shares subject to outstanding Awards;
(C) the grant, purchase, or exercise price with respect to any Award; and (D) to
the extent such discretion does not cause an Award that is intended to qualify
as performance-based compensation under Code Section 162(m) to lose its status
as such, the Performance Goals of an Award; or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award in exchange
for cancellation of such Award or in lieu of any or all of the foregoing
adjustments; provided, however, in each case, that with respect to Awards of
Incentive Stock Options no such adjustment shall be authorized to the extent
that such authority would cause the Plan to violate Section 422(b) of the Code;
and provided further that the number of Shares subject to any Award payable or
denominated in Shares shall always be a whole number.

--------------------------------------------------------------------------------

        Notwithstanding the foregoing, in the case of a stock dividend (other
than a stock dividend declared in lieu of an ordinary cash dividend) or
subdivision or combination of the Shares (including a reverse stock split), if
no action is taken by the Committee, adjustments contemplated by this subsection
that are proportionate shall nevertheless automatically be made as of the date
of such stock dividend or subdivision or combination of the Shares.

5. Eligibility


        The Committee may designate any Key Employee as a Participating Key
Employee. All Non-Employee Directors shall be eligible to receive, at the
discretion of the Committee, Awards of Non-Qualified Stock Options pursuant to
Section 6(a), Restricted Stock pursuant to Section 6(c) and Restricted Stock
Units pursuant to Section 6(d).

6. Awards


        (a)    Option Awards. The Committee may grant Options to Key Employees
and Non-Employee Directors with the terms and conditions as set forth below and
with such additional terms and conditions, in either case not inconsistent with
the provisions of the Plan, as the Committee shall determine.

          (i)    Type of Option. The Committee shall determine whether an Option
granted to a Participating Key Employee is to be an Incentive Stock Option or
Non-Qualified Stock Option; provided, however, that Incentive Stock Options may
be granted only to Key Employees of the Company, a parent corporation (within
the meaning of Code Section 424(e)) or a subsidiary corporation (within the
meaning of Code Section 424(f)). All Options granted to Non-Employee Directors
shall be Non-Qualified Stock Options.


--------------------------------------------------------------------------------

          (ii)    Exercise Price. The exercise price per Share of an Option
granted pursuant to this Section 6(a) shall be determined by the Committee;
provided, however, that such exercise price shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of such Option.


          (iii)    Option Term. The term of each Option shall be fixed by the
Committee; provided, however, that in no event shall the term of any Option
exceed a period of ten years from the date of its grant.


          (iv)    Exercisability and Method of Exercise. An Option shall become
exercisable in such manner and within such period or periods and in such
installments or otherwise as shall be determined by the Committee; provided,
however, that no Option may vest and become exercisable within a period that is
less than one year from the date of grant of such Option (subject to
acceleration of vesting, to the extent permitted by the Committee, in the event
of the Participating Key Employee’s or Non-Employee Director’s death,
disability, retirement or involuntary termination or in the event of a change in
control of the Company (as defined by the Committee)). The Committee also shall
determine the method or methods by which, and the form or forms, including,
without limitation, cash, Shares, other securities, other Awards, or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the relevant exercise price, in which payment of the exercise
price with respect to any Option may be made or deemed to have been made.


          (v)    Incentive Stock Options. The terms of any Incentive Stock
Option granted to a Key Employee under the Plan shall comply in all respects
with the provisions of Section 422 of the Code and any regulations promulgated
thereunder. Notwithstanding any provision in the Plan to the contrary, no
Incentive Stock Option may be granted hereunder after the tenth anniversary of
the adoption of the Plan by the Board of Directors.


        (b)   Stock Appreciation Rights. The Committee may grant Stock
Appreciation Rights to Key Employees. Non-Employee Directors are not eligible to
be granted Stock Appreciation Rights under the Plan. Subject to the terms of the
Plan and any applicable Award Agreement, a Stock Appreciation Right granted
under the Plan shall confer on the holder thereof a right to receive, upon
exercise thereof, the excess of (i) the Fair Market Value of one Share on the
date of exercise over (ii) the grant price of the Stock Appreciation Right as
specified by the Committee, which shall not be less than 100% of the Fair Market
Value of one Share on the date of grant of the Stock Appreciation Right. Subject
to the terms of the Plan, the grant price, term, methods of exercise, methods of
settlement (including whether the Participating Key Employee will be paid in
cash, Shares, other securities, other Awards, or other property, or any
combination thereof), and any other terms and conditions of any Stock
Appreciation Right shall be determined by the Committee. The Committee may
impose such conditions or restrictions on the exercise of any Stock Appreciation
Right as it may deem appropriate.

--------------------------------------------------------------------------------

        (c)    Restricted Stock Awards.

          (i)    Issuance. The Committee may grant Awards of Restricted Stock to
Key Employees and Non-Employee Directors.


          (ii)    Restrictions. Shares of Restricted Stock granted to
Participating Key Employees and Non-Employee Directors shall be subject to such
restrictions as the Committee may impose (including, without limitation, any
limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Committee may deem appropriate.


          (iii)    Registration. Any Restricted Stock granted under the Plan to
a Participating Key Employee or Non-Employee Director may be evidenced in such
manner as the Committee may deem appropriate, including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of Shares of Restricted
Stock granted under the Plan to a Participating Key Employee or Non-Employee
Director, such certificate shall be registered in the name of the Participating
Key Employee or Non-Employee Director and shall bear an appropriate legend (as
determined by the Committee) referring to the terms, conditions, and
restrictions applicable to such Restricted Stock.


          (iv)    Payment of Restricted Stock. At the end of the applicable
restriction period relating to Restricted Stock granted to a Participating Key
Employee or Non-Employee Director, one or more stock certificates for the
appropriate number of Shares, free of restrictions imposed under the Plan, shall
be delivered to the Participating Key Employee or Non-Employee Director, or, if
the Participating Key Employee or Non-Employee Director received stock
certificates representing the Restricted Stock at the time of grant, the legends
placed on such certificates shall be removed.


          (v)    Forfeiture. Except as otherwise determined by the Committee,
upon termination of employment of a Participating Key Employee or service as a
director of a Non-Employee Director (as determined under criteria established by
the Committee) for any reason during the applicable restriction period, all
Shares of Restricted Stock still subject to restriction shall be forfeited by
the Participating Key Employee or Non-Employee Director; provided, however, that
the Committee may, when it finds that a waiver would be in the best interests of
the Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock held by a Participating Key Employee or
Non-Employee Director.


--------------------------------------------------------------------------------

        (d)    Restricted Stock Units.

          (i)    Issuance. The Committee may grant Awards of Restricted Stock
Units to Key Employees or Non-Employee Directors.


          (ii)    Restrictions. Restricted Stock Units granted to Participating
Key Employees or Non-Employee Directors shall be subject to such restrictions as
the Committee may impose, which restrictions may lapse separately or in
combination at such time or times, in such installments or otherwise, as the
Committee may deem appropriate.


          (iii)    Payment of Shares. At the end of the applicable restriction
period relating to Restricted Stock Units granted to a Participating Key
Employee or Non-Employee Director, one or more stock certificates for the number
of Shares equal to the corresponding number of Restricted Stock Units, free of
restrictions imposed under the Plan, shall be delivered to the Participating Key
Employee or Non-Employee Director.


          (iv)    Forfeiture. Except as otherwise determined by the Committee,
upon termination of employment of a Participating Key Employee or service as a
director of a Non-Employee Director (as determined under criteria established by
the Committee) for any reason during the applicable restriction period, all
unvested Restricted Stock Units shall be forfeited by the Participating Key
Employee or Non-Employee Director; provided, however, that the Committee may,
when it finds that a waiver would be in the best interests of the Company, waive
in whole or in part any or all remaining restrictions with respect to Restricted
Stock Units held by a Participating Key Employee or Non-Employee Director.


        (e)    Performance Shares and Performance Units.

          (i)    Issuance. The Committee may grant Awards of Performance Shares
and/or Performance Units to Key Employees. Non-Employee Directors are not
eligible to be granted Performance Shares or Performance Units under the Plan.


          (ii)    Performance Goals and Other Terms. The Committee shall
determine the Performance Period, the Performance Goal or Goals (and the
performance level or levels related thereto) to be achieved during any
Performance Period, the proportion of payments, if any, to be made for
performance between the minimum and full performance levels for any Performance
Goal and, if applicable, the relative percentage weighting given to each of the
selected Performance Goals. The Committee shall also determine the restrictions
applicable to Shares of Restricted Stock or Restricted Stock Units received upon
payment of Performance Shares or Performance Units if Performance Shares or
Performance Units are paid in such manner, and any other terms, conditions and
rights relating to a grant of Performance Shares or Performance Units. The
Committee shall have sole discretion to choose among the selected Performance
Goals set forth in Section 2(q). Subject to stockholder approval to the extent
required to qualify the Award for the performance-based exemption provided by
Section 162(m) of the Code, the Committee shall have sole discretion to choose
Performance Goals in addition to those set forth in Section 2(q).
Notwithstanding the foregoing, in the event the Committee determines it is
advisable to grant Performance Shares or Performance Units which do not qualify
for the performance-based exemption under Section 162(m) of the Code, the
Committee may make such grants without satisfying the requirements thereof.


--------------------------------------------------------------------------------

          (iii)    No Voting Rights. Participating Key Employees shall have no
voting rights with respect to Performance Shares or Shares underlying
Performance Units held by them during the applicable Performance Period.


          (iv)    Payment. As soon as is reasonably practicable following the
end of the applicable Performance Period, and subject to the Committee
certifying in writing as to the satisfaction of the requisite Performance Goal
or Goals if such certification is required in order to qualify the Award for the
performance-based exemption provided by Section 162(m) of the Code, payment of
earned Performance Shares and/or Performance Units shall be made. The Committee,
in its sole discretion, may pay earned Performance Shares and Performance Units
in the form of cash, Shares (which may be Shares of Restricted Stock),
Restricted Stock Units or a combination of cash, Shares (which may be Shares of
Restricted Stock) and/or Restricted Stock Units, which have an aggregate Fair
Market Value equal to the value of the earned Performance Shares and Shares
underlying earned Performance Units at the close of the applicable Performance
Period. Any Shares of Restricted Stock payable in connection with Performance
Shares or Performance Units shall, pending the expiration, lapse, or waiver of
the applicable restrictions, be evidenced in the manner as set forth in
Section 6(c)(iii) hereof.


        (f)    Annual Incentive Awards.Subject to the terms of this Plan, the
Committee may grant Annual Incentive Awards to Key Employees. Non-Employee
Directors are not eligible to be granted Annual Incentive Awards. The Committee
shall determine all terms and conditions of an Annual Incentive Award, including
but not limited to the Performance Goals, performance period, the potential
amount payable, and the timing of payment, subject to the following: (i) the
Committee must require that payment of all or any portion of the amount subject
to the Annual Incentive Award is contingent on the achievement of one or more
Performance Goals during the period the Committee specifies, although the
Committee may specify that all or a portion of the Performance Goals subject to
an Award are deemed achieved upon a Participant’s death, disability or
retirement, or such other circumstances as the Committee may specify; and (ii)
the performance period must relate to a period of one fiscal year of the Company
except that, if the Award is made at the time of commencement of employment with
the Company or an Affiliate or on the occasion of a promotion, then the Award
may relate to a period shorter than one fiscal year.

--------------------------------------------------------------------------------

        (g)    Long-Term Incentive Awards. Subject to the terms of this Plan,
the Committee may grant Long-Term Incentive Awards to Key Employees.
Non-Employee Directors are not eligible to be granted Long-Term Incentive
Awards. The Committee shall determine all terms and conditions of a Long-Term
Incentive Award, including but not limited to the Performance Goals, performance
period, the potential amount payable, and the timing of payment, subject to the
following: (i) the Committee must require that payment of all or any portion of
the amount subject to the Long-Term Incentive Award is contingent on the
achievement of one or more Performance Goals during the period the Committee
specifies, although the Committee may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant’s
death, disability or retirement, or such other circumstances as the Committee
may specify; and (ii) the performance period must relate to a period of more
than one fiscal year of the Company.

        (h)    General.

          (i)    No Consideration for Awards. Awards shall be granted to
Participating Key Employees and Non-Employee Directors for no cash consideration
unless otherwise determined by the Committee.


          (ii)    Award Agreements. Each Award granted under the Plan shall be
evidenced by an Award Agreement in such form (consistent with the terms of the
Plan) as shall have been approved by the Committee.


          (iii)    Awards May Be Granted Separately or Together. Awards to
Participating Key Employees under the Plan may be granted either alone or in
addition to, in tandem with, or in substitution for any other Award or any award
granted under any other plan of the Company or any Affiliate. Awards granted in
addition to or in tandem with other Awards, or in addition to or in tandem with
awards granted under any other plan of the Company or any Affiliate, may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.


          (iv)    Forms of Payment Under Awards. Subject to the terms of the
Plan and of any applicable Award Agreement, payments or transfers to be made by
the Company or an Affiliate upon the grant, exercise, or payment of an Award to
a Participating Key Employee or Non-Employee Director may be made in such form
or forms as the Committee shall determine, and may be made in a single payment
or transfer, in installments, or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of interest on installment or deferred payments.


          (v)    Limits on Transfer of Awards. Except as otherwise provided by
the Committee, no Award (other than Released Securities), and no right under any
such Award, shall be assignable, alienable, saleable, or transferable by a
Participating Key Employee or Non-Employee Director otherwise than by will or by
the laws of descent and distribution (or, in the case of an Award of Restricted
Securities, to the Company); provided, however, that a Participating Key
Employee or Non-Employee Director at the discretion of the Committee may be
entitled, in the manner established by the Committee, to designate a beneficiary
or beneficiaries to exercise his or her rights, and to receive any property
distributable, with respect to any Award upon the death of the Participating Key
Employee or Non-Employee Director, as the case may be. Each Award, and each
right under any Award, shall be exercisable, during the lifetime of the
Participating Key Employee or Non-Employee Director, only by such individual or,
if permissible under applicable law, by such individual’s guardian or legal
representative. Except as otherwise provided by the Committee, no Award (other
than Released Securities), and no right under any such Award, may be pledged,
alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment, or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.


--------------------------------------------------------------------------------

          (vi)    Term of Awards. Except as otherwise provided in the Plan, the
term of each Award shall be for such period as may be determined by the
Committee.


          (vii)    Share Certificates; Representation. In addition to the
restrictions imposed pursuant to Section 6(c) and Section 6(e) hereof, all
certificates for Shares delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Commission, any stock exchange or
other market upon which such Shares are then listed or traded, and any
applicable federal or state securities laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. The Committee may require each Participating Key
Employee, Non-Employee Director or other Person who acquires Shares under the
Plan by means of an Award originally made to a Participating Key Employee or
Non-Employee Director to represent to the Company in writing that such
Participating Key Employee, Non-Employee Director or other Person is acquiring
the Shares without a view to the distribution thereof.


        (i)    Dividend Equivalents. In addition to Awards granted under the
Plan, the Committee may grant Dividend Equivalents to Participating Key
Employees and Non-Employee Directors, entitling the Participating Key Employees
and Non-Employee Directors to receive cash equal to cash dividends paid with
respect to a specified number of Shares. Dividend Equivalents may only be
granted in connection with an Award granted to the Participating Key Employee or
Non-Employee Director under the Plan. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in such investment vehicles as determined by the Committee,
subject to such restrictions and risks of forfeiture as the Committee may
impose.

        (j)    No Repricing of Options of Stock Appreciation Rights. Except
adjustments made pursuant to Section 4(b), or adjustments made with prior
approval of the Company’s stockholders (provided such adjustment as approved by
stockholders does not result in the exercise price of an Option or the grant
price of a Stock Appreciation Right of less than 100% of the Fair Market Value
of a Share on the date of adjustment), the Committee shall not have the
authority to effect (i) the repricing of any outstanding Options or Stock
Appreciation Rights under the Plan or (ii) the modification of an Option or
Stock Appreciation Right or entering into a transaction or series of
transactions which modification or transaction(s) would be deemed to constitute
a repricing of an Option or Stock Appreciation Right pursuant to Financial
Accounting Standards Board Interpretation No. 44, Accounting for Certain
Transactions Involving Stock Compensation, March 2000, as amended or
supplemented from time to time or that would be deemed the grant of a discounted
Option or Stock Appreciation Right within the meaning of Code Section 409A. The
provisions of this Section 6(j) cannot be amended unless the amendment is
approved by the Company’s stockholders.

--------------------------------------------------------------------------------

7. Amendment and Termination of the Plan; Correction of Defects and Omissions


        (a)    Amendments to and Termination of the Plan. Except as otherwise
provided herein, the Board of Directors of the Company may at any time amend,
alter, suspend, discontinue, or terminate the Plan; provided, however, that
stockholder approval of any amendment of the Plan shall also be obtained (i) if
such amendment (A) increases the number of Shares with respect to which Awards
may be granted under the Plan (other than increases related to adjustments made
as provided in Section 4(b) hereof), (B) expands the class of persons eligible
to participate under the Plan or (C) otherwise increases in any material respect
the benefits payable under the Plan; or (ii) if otherwise required by (A) the
Code or any rules promulgated thereunder (in order to allow for Incentive Stock
Options to be granted under the Plan), or (B) the listing requirements of the
New York Stock Exchange or any principal securities exchange or market on which
the Shares are then traded (in order to maintain the listing of the Shares
thereon). Termination of the Plan shall not affect the rights of Participating
Key Employees or Non-Employee Directors with respect to Awards previously
granted to them, and all unexpired Awards shall continue in force and effect
after termination of the Plan except as they may lapse or be terminated by their
own terms and conditions. Notwithstanding the foregoing, the authority of the
Board and the Committee under this Section 7 and to otherwise administer the
Plan will extend beyond the date of this Plan’s termination.

        (b)    Amendment, Modification or Cancellation of Awards. Subject to the
requirements of this Plan, the Committee may modify, amend or cancel any Award,
or waive any restrictions or conditions applicable to any Award or the exercise
of the Award, provided that any modification or amendment that materially
diminishes the rights of the Participant, or any cancellation of an Award, shall
be effective only if agreed to by the Participant or any other person(s) as may
then have an interest in the Award, but the Committee need not obtain
Participant (or other interested party) consent for the adjustment or
cancellation of an Award pursuant to the provisions of Section 4(b) or the
modification of an Award to the extent deemed necessary to comply with any
applicable law, the listing requirements of any principal securities exchange or
market on which the Shares are then traded, or to preserve favorable accounting
or tax treatment of any Award for the Company. Notwithstanding the foregoing,
unless determined otherwise by the Committee, any such amendment shall be made
in a manner that will enable an Award intended to be exempt from Code Section
409A to continue to be so exempt, or to enable an Award intended to comply with
Code Section 409A to continue to so comply.

--------------------------------------------------------------------------------

        (c)    Correction of Defects, Omissions and Inconsistencies. The
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, any Award or any Award Agreement in the manner and to
the extent it shall deem desirable to carry the Plan into effect.

        (d)    Code Section 409A. The provisions of Code Section 409A are
incorporated herein by reference to the extent necessary for any Award that is
subject to Code Section 409A to comply therewith.

8. General Provisions


        (a)    No Rights to Awards. No Key Employee, Participating Key Employee,
Non-Employee Director or other Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Key Employees, Participating Key Employees, Non-Employee Directors or holders or
beneficiaries of Awards under the Plan. The terms and conditions of Awards need
not be the same with respect to each Participating Key Employee or Non-Employee
Director.

        (b)    Withholding. No later than the date as of which tax withholding
is first required with respect to any Award under the Plan, the Participating
Key Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, any federal, state, local or foreign taxes of
any kind required by law to be withheld with respect to such amount. Unless
otherwise determined by the Committee, withholding obligations arising with
respect to Awards to Participating Key Employees under the Plan may be settled
with Shares (other than Restricted Securities), including Shares that are part
of, or are received upon exercise of, the Award that gives rise to the
withholding requirement. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements, and the Company and any Affiliate
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Participating Key Employee. The Committee
may establish such procedures as it deems appropriate for the settling of
withholding obligations with Shares, including, without limitation, the
establishment of such procedures as may be necessary to satisfy the requirements
of Rule 16b-3.

        (c)    No Limit on Other Compensation Arrangements. Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation arrangements, and such arrangements
may be either generally applicable or applicable only in specific cases.

        (d)    Rights and Status of Recipients of Awards. The grant of an Award
shall not be construed as giving a Participating Key Employee the right to be
retained in the employ of the Company or any Affiliate. Further, the Company or
any Affiliate may at any time dismiss a Participating Key Employee from
employment, free from any liability, or any claim under the Plan, unless
otherwise expressly provided in the Plan or in any Award Agreement. The grant of
an Award to a Non-Employee Director pursuant to Section 6(a) of the Plan shall
confer no right on such Non-Employee Director to continue as a director of the
Company or any Affiliate. Except for rights accorded under the Plan and under
any applicable Award Agreement, Participating Key Employees and Non-Employee
Directors shall have no rights as holders of Shares as a result of the granting
of Awards hereunder.

--------------------------------------------------------------------------------

        (e)    No Compensation for Benefit Plans. No Award payable under this
Plan shall be deemed salary or compensation for the purpose of computing
benefits under any benefit plan or other arrangement of the Company or any
Affiliate for the benefit of its employees or directors unless the Company or
appropriate Affiliate shall determine otherwise.

        (f)    Approval of Material Terms of Performance Goals. Notwithstanding
anything herein to the contrary, if so determined by the Board of Directors, the
Plan provisions specifying the material terms of the Plan’s performance goals
(within the meaning of Code Section 162(m)) shall be submitted to the
stockholders of the Company for re-approval no later than the first stockholder
meeting that occurs in the fifth year following the year in which stockholders
previously approved such Plan provisions.

        (g)    Unfunded Status of the Plan. Unless otherwise determined by the
Committee, the Plan shall be unfunded and shall not create (or be construed to
create) a trust or a separate fund or funds. The Plan shall not establish any
fiduciary relationship between the Company and any Participating Key Employee,
Non-Employee Director or other Person. To the extent any Person holds any right
by virtue of a grant under the Plan, such right (unless otherwise determined by
the Committee) shall be no greater than the right of a general unsecured
creditor of the Company.

        (h)    Governing Law; Limitations on Actions. The validity,
construction, and effect of the Plan and any rules and regulations relating to
the Plan shall be determined in accordance with the internal laws of the State
of Delaware, without reference to conflict of law principles thereof, and
applicable federal law. Any action or other legal proceeding with respect to the
Plan or any Award may be brought only within the period ending on the earlier of
(i) one year after the date the claimant in such action or proceeding knows or
with the exercise of reasonable care should have known of the facts giving rise
to the claim, or (ii) the expiration of the applicable statute of limitations
period under applicable law. Exclusive jurisdiction over any such actions or
legal proceedings shall reside in the courts of the State of Colorado and the
United States District Court located in Denver, Colorado.

        (i)    Severability. If any provision of the Plan or any Award Agreement
or any Award is or becomes or is deemed to be invalid, illegal, or unenforceable
in any jurisdiction, or as to any Person or Award, or would disqualify the Plan,
any Award Agreement or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the intent of the Plan,
any Award Agreement or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan, any such Award
Agreement and any such Award shall remain in full force and effect.

        (j)    No Fractional Shares. No fractional Shares or other securities
shall be issued or delivered pursuant to the Plan, any Award Agreement or any
Award, and the Committee shall determine (except as otherwise provided in the
Plan) whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Shares or other securities, or whether
such fractional Shares or other securities or any rights thereto shall be
canceled, terminated, or otherwise eliminated.

--------------------------------------------------------------------------------

        (k)    Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

9. Effective Date of the Plan


        The Plan shall be effective on the day immediately following its
approval by the sole stockholder of the Company provided that such approval is
obtained within twelve months following the date of adoption of the Plan by the
Board of Directors of the Company.